Title: 30th.
From: Adams, John Quincy
To: 


       Mrs. Cranch, Miss Betsey, and her brother, came from Braintree this morning, dined at Mr. Gannett’s and returned after dinner. Bridge, and I were quite alone at tea this evening: the Ladies were at Mrs. Forbes’s, and the professor was gone to Judge Dana’s. The Ladies returned however immediately after tea, and Miss Ellery came, and pass’d the evening there:
       
        In fairest forms can evil passions dwell?
        The virgin breast, can envy’s venom swell?
        Can malice dart her rage from beauty’s eye?
        And give the snow white cheek, a crimson dye?
        Where then are all the tender virtues flown?
        And why was strength dispensed to man alone?
        The lamb, to vye with Lions neer pretends,
        The timid dove, with eagles ne’er contends,
        Attempt not then, ye fair, to rule by fear,
        The surest female weapon is a tear.
       
      